Exhibit 99.1 Intermolecular Announces Third Quarter 2016 Financial Results SAN JOSE, Calif., November 2, 2016 Intermolecular, Inc. (NASDAQ: IMI) today reported results for its third quarter of fiscal 2016 ended September 30, 2016. Results Highlights: • Third quarter total revenue finished at $10.6 million, with program revenue growing 2% year-over-year • Significant cost reduction initiatives completed.With lower cost structure, revenue required for positive EBITDA has been reduced from approximately $12.5 million to $11.0-$11.5 million, on a quarterly basis. • Total cash and investments remain strong at $31.9 million Third Quarter Fiscal 2016 Results Revenue for the third quarter of 2016 was $10.6 million, down by 8%, compared to $11.5 million in the same period a year ago.Program revenue grew to $8.9 million, up 2%, from the $8.7 million recorded in the third quarter of 2015. Licensing and royalty revenue declined to $1.7 million in the quarter, compared to $2.8 million in the third quarter of the prior year. GAAP net loss for the third quarter was $(6.8) million, or $(0.14) per share, compared to a net loss of $(5.8) million, or $(0.12) per share, for the third quarter of 2015.Included in this figure were re-structuring charges of $1.1 million in the quarter, $.9M of asset write-downs and $.9M of patent impairments.
